Exhibit 99.2 April 26, 2017 Twitter Announces First Quarter 2017 Results Daily Active Usage Accelerates for Fourth Consecutive Quarter, Increases 14% Year-over-Year SAN FRANCISCO, California - Twitter, Inc. (NYSE: TWTR) today announced financial results for its first quarter 2017. “We're proud to report accelerating growth in daily active usage for the fourth consecutive quarter, up 14% year-over-year,” said Jack Dorsey, Twitter’s CEO. "We're delivering on our goal to build a service that people love to use, every day, and we're encouraged by the audience growth momentum we saw in the first quarter. While we continue to face revenue headwinds, we believe that executing on our plan and growing our audience should result in positive revenue growth over the long term.” First Quarter 2017 Operational and Financial Highlights The company posted first quarter revenue of $548 million, down 8% year-over-year. Quarterly GAAP net loss was $62 million, or ($0.09) per diluted share, with quarterly non-GAAP net income of $82 million, or $0.11 per diluted share.Average monthly active users were 328 million for the quarter, up 6% year-over-year and compared to 319 million in the previous quarter.Average daily active usage grew 14% year-over-year, an acceleration from 11% in the fourth quarter, 7% in the third quarter, 5% in the second quarter and 3% in the first quarter of 2016. “We believe Twitter is the best place to drive brand perception, and we're continuing to showcase our unique value proposition for advertisers,” said Anthony Noto, Twitter's COO. “We’ve received positive early feedback from our ad partners as we highlight the improved return on investment from our audience growth and better pricing. We're proud of our performance in Live after just 6 months – last quarter alone we streamed more than 800 hours of live premium video and reached 45 million unique viewers, an increase of 31% from the previous quarter. We remain focused on our initiatives to grow revenue by simplifying our revenue product portfolio, communicating our progress to advertisers, and re-allocating resources to our highest revenue generating priorities.” Outlook Twitter today provided guidance for the second quarter and full year 2017. Similar to the last two quarters, the company is providing adjusted EBITDA, adjusted EBITDA margin, and stock-based compensation expense guidance. Twitter continues to expect advertising revenue growth to continue to meaningfully lag that of audience growth in 2017, including in the second quarter. For the second quarter, Twitter expects: •Adjusted EBITDA to be between $95 million and $115 million; •Adjusted EBITDA margin to be between 21% and 21.5%; and •Stock-based compensation to be between $115 million and $125 million.
